                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              CASE NO. 5:19-CV-437-FL

JUANITA MCLUCAS,                                 )
                                                 )
                Plaintiff,                       )
                                                 )
v.                                               )                 ORDER
                                                 )
HOME DEPOT USA, INC.,                            )
                                                 )
                Defendant.                       )
                                                 )
                                                 )


          THIS MATTER coming before the Court on the Parties’ Joint Consent motion to Stay

Initial Order Regarding Planning and Scheduling. The Court finding good cause for the motion,

to which both Parties join, it is hereby ORDERED that the Motion is GRANTED.

Accordingly, the requirements, deadlines, and discovery procedures contained in the previously

entered Initial Order Regarding Planning and Scheduling [D.E. 10] is hereby stayed until further

notice.

                         21st day of January, 2020.
                This the ____



                                                           _____________________________
                                                            Louise Wood Flanagan
                                                            United States District Court
                                                                                       41469235.1
